In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from stated portions of an order of the Family Court, Westchester County (Lammers, Ct. Atty. Ref.), entered July 19, 2013, which, inter alia, after a permanency hearing, continued the permanency goal of placement for adoption with regard to the subject child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination to continue the subject child’s placement in a kinship foster home, with the permanency goal of placement for adoption, and to continue supervised visitation, had a sound and substantial basis in the record (see Matter of Diana B. v Lorry B., 111 AD3d 928, 929 [2013]; Matter of Duane S., Jr. [Duane S.], 103 AD3d 645 [2013]; Matter of Acension C.L. [Jesate J.], 96 AD3d 1059, 1060 [2012]).
Mastro, J.E, Chambers, Austin and Miller, JJ., concur.